DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip Poh (Reg. No. 51,176) on 9/7/2022.

The application has been amended as follows: 

	CLAIM 1 (as filed on 7/25/2022):

	Line 6 of claim 1 has been amended as follows:
	“transitions between occurrences in a plurality of occurrences within the media content item;”.

	CLAIM 8 (as filed on 7/25/2022):

	Line 7 of claim 8 has been amended as follows:
	“occurrences in a plurality of occurrences within the media content item;”.

	CLAIM 15 (as filed on 7/25/2022):

	Line 8 of claim 15 has been amended as follows:
	“in a plurality of occurrences within the media content item;”.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.  Claims 1-21 were previously and are currently pending.

Response to Arguments
Applicant’s arguments, see remarks, filed 7/25/2022, with respect to the pending 102 prior art rejections of independent claims 1, 8 and 15 have been fully considered, are persuasive, and those rejections are herein withdrawn.

Allowable Subject Matter
Claims 1-21 are allowed.
 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 8 and 15, please refer to the applicants remarks filed on 7/25/2022 for the reasons of allowance.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665